EDWARDS, Judge,
dissenting.
It is beyond dispute that Mrs. Eskine is entitled to half of the pension benefits. The trial court held that the benefits were community property, and that judgment is definitive. It is ludicrous to say that Mrs. Eskine owns this property, but that she cannot get it. I do not believe that the exemption from seizure rule was intended to keep a person entitled to benefits (as opposed to a creditor) from getting her own property.
As owner of half of the proceeds of the pension benefits, Mrs. Eskine is a member of the group the statutes were designed to protect. A statute should not be interpreted in such a way as to defeat its purpose. I respectfully dissent.